Title: To Thomas Jefferson from Thomas Munroe, 16 March 1808
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            
                        
                        Statement of the Expenditure of the $15,000 appropriated 3d March 1807 for repairs & improvements on the Presidents house & Lot.
                  
                     
                        
                           
                           
                           estimated to be due
                           Amt. paid
                        
                        
                           Amt. of Accounts settled & properly charged to that fund
                           
                           $6,800.90
                        
                        
                           Cost of wall and Gates built, & materials remaining to be used
                           5,567. 
                           
                           3255. 
                           
                        
                        
                           Cost of Colonade
                           1,226. 
                           
                           2,705. 
                           
                        
                        
                           Carpenters work
                           600. 
                           
                           
                        
                        
                           Bricklayers & Painters work &c about
                           500. 
                           
                           
                        
                        
                           Amount Advanced for Opening & repairing Avenues & roads & making way &, rendered necessary by enclosing the Presidents square but which the road fund was insufficient to pay
                           
                              
                                    
                              
                           
                           
                              3,644.79
                           
                        
                        
                           
                           7,893.—
                           1,6408.69
                        
                        
                           
                           
                           
                           
                              7,893. 
                              
                           
                        
                        
                           
                           
                           Ds.
                           24,301.69
                        
                        
                           Deduct from the above
                           
                           
                        
                        
                           The Amt. advanced for roads not properly chargable to the Appropriation for improving Presidents house & lot
                           $3,644.79
                           
                           
                        
                        
                           Paid for claims against the Presidents house prior to the Appropriation of the above $15,000
                           
                              1,737.44
                           
                           
                           
                              5,382.23
                           
                        
                        
                           
                           
                           Ds
                           18,919.46
                        
                        
                           Amt of Appropriation
                           
                           
                           
                              15,000. 
                              
                           
                        
                        
                           Amt expended on the Presidents square in 1807 over & above the Sum Appropriated for that purpose
                           }
                           $3,919.46
                        
                     
                  
                        
                            
                        
                    